UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 21, 2015 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events On August 21, 2015, the Company began selling products at local events. The products sold were manufactured at the Company’s facility in Los Angeles County. The Company sold approximately $5,500 of pancake and waffle batter at its first event and is also waiting for payment on approximately $2,000 in orders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: August 25, 2015 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
